       Case 2:02-cr-00019-NBF Document 340 Filed 07/29/19 Page 1 of 1
            Case 2:02-cr-00019-NBF Document 339-1 Filed 07/28/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLV ANIA

UNITED STATES OF AMERICA,                           )
                                                    )
                         vs.                        )              Criminal No. 02-19
                                                    )
                                                    )
SCOTT TYREE.                                        )

                                           ORDER

       On this     '2-   9P4 ·   day of July, 2019, upon consideratio n of defendant Scott

Tyree's Unopposed Motion to Continue Hearing,' it is ORDERED, that the motion

should be and hereby is, GRANTED; and it is

       FURTHER ORDERED ,that the Revocation of Supervised Release hearing
       ,)

      l'
                                                     .
set for August 14, 2019 is continued to_        sp-te'("JW 4 z,c,12~, /0."' 00AJ/l
                                      A::~·
                                          -·.,;·;,·,.
                                                           t4-,hHV.A,P,A1.l~r-....:t)_v,
                                                                            -
                                                           a Barr Fi'~~R~:F,·'h-,
                                                                                           '
                                                                                               ~
                                                                                               ~   J.

                                                        United States District Court Judge
